Exhibit 10.28
VANGUARD HEALTH SYSTEMS, INC.
RESTRICTED STOCK UNIT AGREEMENT
(Time Vesting RSU)
THIS AGREEMENT (the “Agreement”), is made effective as of the  _____day of
 _____, 201_, (hereinafter called the “Date of Grant”), between Vanguard Health
Systems, Inc., a Delaware corporation (hereinafter called the “Company”), and
 _____  (hereinafter called the “Participant”):
R E C I T A L S:
WHEREAS, the Company has adopted the Vanguard Health Systems, Inc. 2004 Stock
Incentive Plan, as amended (the “Plan”), which Plan is incorporated herein by
reference and made a part of this Agreement. Capitalized terms not otherwise
defined herein shall have the same meanings as in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the restricted stock units provided
for herein (the “RSUs”) to the Participant pursuant to the Plan and the terms
set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1. Grant of the RSUs. The Company hereby grants to the Participant, on the terms
and conditions hereinafter set forth, an aggregate of  _____  RSUs, subject to
adjustment as set forth in the Plan.
2. Vesting/Form and Timing of Issuance or Transfer.
(a) Subject to the Participant’s continued Employment with the Company, on each
of the first, second, third, fourth and fifth anniversaries of the Date of Grant
(each a “Scheduled Vesting Date”) the RSUs shall vest with respect to a number
of Shares equal to twenty percent (20%) of the RSUs initially granted to the
Participant under this Agreement;
(b) If the Participant’s Employment with the Company is terminated for any
reason, the RSUs shall, to the extent not then vested, be canceled by the
Company without consideration and no further Shares shall be delivered
hereunder.
(c) Notwithstanding any other provisions of this Agreement to the contrary, in
the event of a Change in Control the RSUs shall, to the extent not then vested
and not previously canceled, immediately become fully vested (a “Change of
Control Vesting Date”).
(d) On each Scheduled Vesting Date or on the Change of Control Vesting Date
(each a “Vesting Date”), as applicable, the Company shall issue or cause there
to be transferred to the Participant, a number of Shares equal to the number of
RSUs which became vested on such date; provided that, upon the issuance or
transfer of Shares to the Participant, in lieu of a fractional Share, the
Participant shall receive a cash payment equal to the Fair Market Value of such
fractional Share.

 

 



--------------------------------------------------------------------------------



 



(e) Upon each issuance or transfer of Shares in accordance with Section 2(d) of
this Agreement, a number of RSUs equal to the number of Shares issued or
transferred to the Participant (including fractional shares settled in cash)
shall be extinguished.
(f) Notwithstanding the foregoing, the Participant’s entitlement to Shares
hereunder upon the occurrence of Vesting Date shall be conditioned upon the
Participant’s having become a party to the Stockholders Agreement prior to such
Vesting Date.
3. No Right to Continued Employment. The granting of the RSUs evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the Employment of the Participant and shall not lessen or affect the
Company’s or its Affiliate’s right to terminate the Employment of such
Participant.
4. No Rights of a Shareholder. The Participant shall not have any rights as a
shareholder of the Company (including any rights to accrual or payment of
dividends declared on Shares) until, and accruing only from and after, the
Shares in question have been registered in the Company’s register of
shareholders effective on the applicable Vesting Date.
5. Certificates. Upon transfer of Shares underlying RSUs to the Participant
hereunder, the Company shall issue certificates in the Participant’s name for
such Shares. However, the Company shall not be liable to the Participant for
damages relating to any delays in issuing the certificates to him or her, any
loss of the certificates, or any mistakes or errors in the issuance of the
certificates themselves. The certificates representing the Shares received by
the Participant in connection with the settlement of any RSUs hereunder shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations, and other requirements
of the Securities and Exchange Commission, any stock exchange upon which such
Shares are listed, and any applicable Federal or state laws, and the Committee
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.
6. Transferability. The RSUs may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant otherwise than by
will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the RSUs to heirs or legatees of the Participant shall be effective to bind the
Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof.

 

 



--------------------------------------------------------------------------------



 



7. Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold from any payment due or transfer made under the RSUs or under the Plan
or from any compensation or other amount owing to a Participant the amount (in
cash, Shares, other securities, other Awards or other property) of any
applicable withholding taxes in respect of the RSUs, its settlement or any
payment or transfer under or with respect to the RSUs or the Plan and to take
such other action as may be necessary in the opinion of the Committee to satisfy
all obligations for the payment of such withholding taxes.
8. Securities Laws. Upon the acquisition of any Shares pursuant to settlement of
the RSUs, the Participant will make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Agreement.
9. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.
10. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF
LAWS
11. RSUs and Shares Subject to Plan and Stockholders Agreement. By entering into
this Agreement the Participant agrees and acknowledges that the Participant has
received and read a copy of the Plan and the Stockholders Agreement. The RSUs
(and the Shares issuable thereunder) is subject to the Plan and the Stockholders
Agreement. The terms and provisions of the Plan and the Stockholders Agreement
as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan or the Stockholders Agreement, the
applicable terms and provisions of the Plan or the Stockholders Agreement, as
applicable will govern and prevail. In the event of a conflict between any term
or provision of the Plan and any term or provision of the Stockholders
Agreement, the applicable terms and provisions of the Stockholders Agreement
will govern and prevail.
12. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

              VANGUARD HEALTH SYSTEMS, INC.
 
       
 
  By:    
 
       
 
       
Agreed and acknowledged as
       
of the date first above written:
       
 
       
 
       

 

 